MEMORANDUM**
Maybel L. Stewart appeals pro se the district court’s judgment dismissing her employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995). We affirm.
The district court did not abuse its discretion in dismissing Stewart’s action for failure to prosecute because Stewart presented no evidence that she served defendant within the statutory time limit of 120 days. See id.; Fed.R.Civ.P. 4(m).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.